COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In the Interest of M.A.B., IV, a Child

Appellate case number:    01-15-00388-CV

Trial court case number: 2014-00044J

Trial court:              314th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date: November 24, 2015